         Case
         Case 7:19-cr-00330-KMK
              7:19-cr-00330-KMK Document
                                Document 19
                                         20 Filed
                                              Filed 04/28/20
                                                    04/29/20 Page
                                                             Page 11 of
                                                                     of 11
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District ofNew York
                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                      April28,2020
BYECF

The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

       Re:     United States v. Alexander Finley, 19 Cr. 330 (KMK)

Dear Judge Karas:

       The Government respectfully submits this letter with the consent of Zachary Margulis
Ohnuma, Esq., counsel to defendant Alexander Finley, to request an adjournment of the status
conference in the above-referenced case, currently set for May 7, 2020.

        Although the parties have reached an agreement concerning a resolution of this matter, the
parties are seeking an adjournment due to the restrictions against travel and contact in light of
COVID-19. Accordingly, the parties request that the next conference be adjourned for
approximately 45 days to a date convenient for the Court. Additionally, in light of the parties'
discussions concerning a resolution of this case prior to trial, and due to the COVID-19 pandemic
and related restrictions on travel and contact, the Government requests that the time between the
date of this letter and the next scheduled conference date be prospectively excluded under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interest of justice.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney


                                                By:             Is
                                                      Christopher D. Brumwell
                                                      Assistant United States Attorney
                                                      914-993-1966              -d                    / 7 f . 1 ;/
                                                             .~              t-tJcl .         /II L   uY,u) tu
cc: Zachary Margulis-Ohnuma, Esq. (by ECF and email) /Jo / d            q Sf~                         ~c...{!_

                                                        <fifYJ 7 / r.,/ ;;i, o oJ: /; :3rf //Ml- /.
                                                       I j_lr7JL ,,La -1!.Ncf2Mc{pcl ,lUh I
                                                          1,) :; 0 f1»;!S&Mif flJ Jg use
                                                       i  {le
                                                                  I   nm     2
                                                                11 "SO ORDbR'V7_
                                                                                 1rel,VA)(7)(11)
                                                                                        .,i
                                                                                              1
                                                                                              --~ll4-=-~
